OPINION

Per Curiam:

In this unlawful detainer action the issue is whether the lessee effectively exercised its option to renew a lease. The lease required the lessee to give written notice of renewal within 60 to 90 days prior to the lease termination date. The lessee contends that the option was exercised by writing the words “call me about the lease” on a telephone pad at the lessor’s office.
Although the written exercise of a lease renewal option need not be a formal document, Marjer v. Layfmen, 53 A.2d 187 (NJ. Eq. 1947), the writing must contain a concise statement of definite and unequivocal intent to exercise the renewal option according to the terms of the lease. Robert v. E. C. Milstead Ranching Inc., 469 S.W.2d 429 (Tex.Civ.App. 1971); Jones v. Dexter, 292 P.2d 369 (Wash. 1956); United States v. 70.39 Acres of Land, 164 F.Supp. 451 (D.C.S.D. Calif. 1958). The phrase “call me about the lease” is not such a statement.
The judgment below is reversed and the district court is directed to enter judgment restoring the leased premises to the lessor. Other issues are to be tried anew unless that court is satisfied that a proper determination can be made on the record before it.